Citation Nr: 0503114	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for prostate cancer.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for residuals of 
asbestos exposure.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for right and left hip 
disabilities.

9.  Entitlement to service connection for a stomach 
disability.

10.  Entitlement to service connection for depression.

11.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955 and from August 1957 to September 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that continued a 
noncompensable evaluation for the service-connected left ear 
hearing loss and denied service connection for diabetes 
mellitus.

In June 2004, the veteran waived his right to a hearing in 
person and presented sworn testimony to the undersigned by 
way of a Videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently in receipt of a noncompensable 
evaluation for left ear hearing loss.  He has testified that 
the severity of his left ear hearing loss has worsened (since 
his last VA examination in August 2002) and that he receives 
ongoing treatment for his hearing loss.  Given the veteran's 
contention that his left ear hearing loss has increased in 
severity, a VA examination is warranted to provide a more 
complete disability picture.  See Caffery v. Brown, 6 Vet App 
377 (1994) (holding that VA has an obligation to provide 
contemporaneous examinations).  In addition, outstanding 
relevant medical records should be obtained.

With regard to the claim of service connection for diabetes 
mellitus, the veteran asserts that such is attributable to 
Agent Orange exposure during service.  The Board finds that 
this claim also requires further development.  The veteran 
testified that while he served aboard the USS Bonhomme 
Richard from 1968 to 1969, he had a tour of shore duty that 
commenced in September 1970.  He also claimed that on a few 
occasions, he received verbal orders to participate on a work 
crew that went ashore to Da Nang Air Force Base where he was 
exposed to Agent Orange.  A review of the veteran's claims 
file reflects that the RO obtained the veteran's performance 
and administrative records.  However, given that the 
aforementioned records do not provide information on the 
veteran's assignments during his period of active duty in 
Vietnam, the RO should make an attempt to obtain all of the 
veteran's service personnel records, particularly any records 
which specifically reflect his duty assignments while in 
Vietnam.  

The veteran further stated that while serving aboard the USS 
Bonhomme Richard, he hand-pumped Agent Orange from barrels 
into aircraft fuel cells.  With regard to the veteran's last 
contention, the United States Armed Services Center for Unit 
Records Research has indicated in a June 2002 letter that 
there was no evidence that the naval aircraft he served 
aboard was used to spray herbicides.  As such, this matter 
need not be further developed.

Finally, in a September 2003 rating action, the RO denied 
service connection for PTSD, a back disability, residuals of 
asbestos exposure, a right shoulder disability, right and 
left hip disabilities, a stomach disability, depression, 
prostate cancer, and a right elbow disability.  The veteran 
immediately appealed the September 2003 decision in a notice 
of disagreement received by the RO in October 2003.  In this 
case, the filing of a Notice of Disagreement initiates the 
appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  As noted hereinabove, the RO has not issued a 
Statement of the Case.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, these 
issues.  See Godfrey, supra; see also Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim for an increased rating for 
hearing loss of the left ear.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures of VCAA are fully satisfied 
and send the veteran a letter detailing 
the provisions of VCAA and the associated 
implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003). 

2.  The RO should obtain any examination 
or treatment records regarding the 
veteran's diabetes mellitus and hearing 
loss of the left ear that are not already 
associated with the veteran's claims file 
from the Beckley VAMC dated from 2002 to 
the present.  

3.  The RO should request all of the 
veteran's outstanding personnel records 
from the National Personnel Records 
(NPRC), to include all records that 
indicate his whereabouts during his period 
of service in Vietnam.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his service-connected 
left ear hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating any left ear hearing 
loss should be reported in detail.  

5.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of service 
connection for residuals of asbestos 
exposure, a right shoulder disability, 
right and left hip disabilities, a stomach 
disability, a right elbow disability, 
depression, and a back disability, and his 
application to reopen claims of service 
connection for PTSD and prostate cancer.  
The veteran and his representative should 
be provided with copies of the Statement 
of the Case and advised of the time period 
in which to perfect his appeal.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


